DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 17/283926 filed on 4/8/21. Claims 16-35 are pending.

Priority
Acknowledgment is made of applicant's claim for a provisional application filed on 10/8/18.

Information Disclosure Statement
The Information Disclosure Statement received on 4/8/21 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	1.	Claims 16 - 19, 24 - 27, 29 - 33, and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et. al., US 2019/0182502 A1 (hereinafter Xu).

	As for claim 16, Xu discloses an image decoding method performed by a decoding apparatus, the method comprising: deriving subblock based merge candidate ([0156], e.g., sub-block based merge candidates) for a current block ([0106], e.g., current block) deriving affine candidates ([0156], e.g., affine merge candidate) for the current block; deriving a merge candidate list ([0156], e.g., merge candidate list) for the current block, wherein the merge candidate list ([0156], e.g., merge candidate list) includes the subblock based temporal merge candidate and the affine candidates; deriving prediction samples ([0055], e.g., prediction samples) for the current block based on the merge candidate list; and generating reconstructed samples ([0056], e.g., output samples) based on the prediction samples, wherein the subblock based temporal merge candidate is derived based on a motion vector of a predefined spatial candidate ([0133], e.g., neighboring).

	As for claim 17, most of limitations of this claim have been noted in the rejection of Claim 16. In addition, Xu further discloses the motion vector of the predefined spatial ([0113], e.g., left).

	As for claim 18, most of limitations of this claim have been noted in the rejection of Claim 17. In addition, Xu further discloses the left neighboring block of which motion vector is used for deriving the subblock based temporal merge candidate is a bottom block among left neighboring blocks adjacent to a left boundary of the current block (Fig. 8, e.g., L(M,0)).

	As for claim 19, most of limitations of this claim have been noted in the rejection of Claim 17. In addition, Xu further discloses the left neighboring block of which motion vector is used for deriving the subblock based temporal merge candidate is adjacent to a top boundary of a bottom-left corner neighboring block of the current block (Fig. 8, e.g., L(M-1,0)).

	As for claim 24, the claim recites a method of the method of claim 16, and is similarly analyzed.

	As for claim 25, the claim recites a method of the method of claim 17, and is similarly analyzed.

	As for claim 26, the claim recites a method of the method of claim 18, and is similarly analyzed.

	As for claim 27, the claim recites a method of the method of claim 19, and is similarly analyzed.

	As for claim 29, the claim recites a method of the method of claim 21, and is similarly analyzed.

	As for claim 30, the claim recites a non-transitory computer-readable storage medium storing a bitstream causing a decoding apparatus to perform an image decoding method of the method of claim 16, and is similarly analyzed.

	As for claim 31, the claim recites a non-transitory computer-readable storage medium storing a bitstream causing a decoding apparatus to perform an image decoding method of the method of claim 17, and is similarly analyzed.

	As for claim 32, the claim recites a non-transitory computer-readable storage medium storing a bitstream causing a decoding apparatus to perform an image decoding method of the method of claim 18, and is similarly analyzed.

	As for claim 33, the claim recites a non-transitory computer-readable storage medium storing a bitstream causing a decoding apparatus to perform an image decoding method of the method of claim 19, and is similarly analyzed.

	As for claim 35, the claim recites a non-transitory computer-readable storage medium storing a bitstream causing a decoding apparatus to perform an image decoding method of the method of claim 21, and is similarly analyzed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	2.	Claims 20, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Chen et. al., US 2018/0310017 A1 (hereinafter Chen).

	As for claim 20, most of limitations of this claim have been noted in the rejection of Claim 17. In addition, Xu further discloses deriving the subblock based temporal merge candidate comprises: deriving the motion vector ([0116], e.g., MV predictors for … neighboring sub-blocks) of the predefined spatial candidate ([0133], e.g., neighboring).
	Xu does not explicitly disclose deriving a corresponding block in a collocated picture based on the motion vector; deriving corresponding subblocks in the corresponding block; deriving subblock motion vectors of the corresponding subblocks; and deriving the subblock based temproal merge candidate based on the subblock motion vectors. 
	However, Chen teaches deriving a corresponding block in a collocated picture ([0066], e.g., collocated picture) based on the motion vector; deriving corresponding subblocks ([0066], e.g., sub-PUs) in the corresponding block; deriving subblock motion vectors ([0067], e.g., sub-PU motion vectors) of the corresponding subblocks; and deriving ([0064], e.g., determine a set of merge candidates) the subblock based temproal merge candidate based on the subblock motion vectors. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Xu and Chen before him/her to modify the method and apparatus for video coding of Xu with the teaching of sub-prediction unit temporal motion vector prediction for video coding of Chen with a motivation to improve efficiency and computation time by using candidates that have higher possibility of matching.

	As for claim 28, the claim recites a method of the method of claim 20, and is similarly analyzed.

	As for claim 34, the claim recites a non-transitory computer-readable storage medium storing a bitstream causing a decoding apparatus to perform an image decoding method of the method of claim 20, and is similarly analyzed.

	3.	Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Xu.

	As for claim 22, most of limitations of this claim have been noted in the rejection of Claim 17. 
	Xu does not explicitly disclose the subblock temporal merge candidate is firstly configured in the merge candidate list. 
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the subblock temporal merge candidate is firstly configured in the merge candidate list because Applicant has not disclosed that the limitation provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Xu’s teaching and applicant’s invention to perform equally well with either order because both order would perform the same function of making a merge list.
Therefore, it would have been prima facie obvious to modify Xu to obtain the invention as specified in claim 22 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Xu.

	As for claim 23, most of limitations of this claim have been noted in the rejection of Claim 17. 
	Xu does not explicitly disclose a configuring order of the subblock temproal merge candidate is prior to a configuring order of each of the affine candidates. 
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a configuring order of the subblock temproal merge candidate is prior to a configuring order of each of the affine candidates candidate list because Applicant has not disclosed that the limitation provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Xu’s teaching and applicant’s invention to perform equally well with either order because both order would perform the same function of making a merge list.
Therefore, it would have been prima facie obvious to modify Xu to obtain the invention as specified in claim 23 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Xu.

Allowable Subject Matter
Claims 21 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Chen et al., US 2018/0070100 A1, discloses geometry-based priority for the construction of candidate lists. 
        2.    Lee et al., US 2017/0332099 A1, discloses merge candidates for motion vector prediction for video coding. 
        3.    Oh et al., US 2016/0381383 A1, discloses apparatus for decoding a moving picture. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485